EXHIBIT 10.1

LIFELINE THERAPEUTICS, INC.

EMPLOYMENT AGREEMENT

     This Employment Agreement (the “Agreement”), effective January 4, 2006 (the
“Effective Date”) is by and between Lifeline Therapeutics, Inc., a Colorado
corporation (the “Employer”), and Gerald J. Houston, an individual (the
“Employee”), and supersedes any and all prior oral or written agreements between
the parties with respect to the subject matter hereof.

     WHEREAS, Employer is engaged in the business of developing and marketing
dietary supplements; and

     WHEREAS, in connection with such business, Employer desires to employ
Employee in the capacity of Chief Financial Officer; and

     WHEREAS, Employee desires to be employed by Employer in the aforesaid
capacity.

     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

1.       Term of Employment. Subject to the provisions of Section 7 hereof, the
term of Employee’s employment under this Agreement (the “Employment Term”) will
commence as of the Effective Date and shall terminate on January 4, 2009. The
provisions of Sections 4, 5, and 6 of this Agreement will survive and continue
to be enforceable regardless of any termination or expiration of this Agreement.

2.       Duties of Employee.

     2.1.      In accepting employment pursuant to the terms of this Agreement,
Employee shall undertake and assume the responsibility of performing, for and on
behalf of Employer, such duties as shall reasonably be assigned to Employee by
Employer at any time and from time to time in accordance with all of Employer’s
policies, practices, and procedures. It is understood and agreed that Employee’s
principal duties on behalf of Employer shall be those normally associated with
the position of chief financial officer of a public reporting company.

     2.2.      Employee will, to the reasonable satisfaction of Employer, at all
times faithfully, industriously, and to the best of Employee’s ability,
experience, and talents perform all of the duties that may be required of and
from Employee pursuant to the express and implicit terms hereof.

     2.3.      Employee shall devote substantially all of Employee’s
professional time, attention, knowledge, and skills solely to the business and
interests of Employer and Employer shall be entitled to all of the benefits,
profits, and other issues arising from or incident to all professional work,
services, and advice of Employee. Employee may, with the prior written approval
of the Board of Directors of Employer serve as a member of the board of
directors of noncompetitive public or private businesses, which approval must be
reviewed again each subsequent term of service as a director.

1

--------------------------------------------------------------------------------

3.       Compensation. Employer shall pay Employee, and Employee shall accept
from Employer, in payment for Employee’s services rendered to Employer
hereunder, an annual base salary (“Base Salary”) equal to $190,000. The Base
Salary shall be paid pursuant to the Employer’s normal payroll cycle and shall
be reviewed annually by the Employer’s Compensation Committee.

     3.1.      Bonuses. During the term of this Agreement, Employee will be
eligible to receive a bonus equal to 30% of the Base Salary (“Bonus”). The Bonus
will be subject to the Employer meeting predetermined reasonable operating and
financial benchmarks, which, for each fiscal year, will be established by the
Employer’s Compensation Committee within the first 60 days of such fiscal year.

     For the Employer’s fiscal year ending June 30, 2006, the Bonus shall be
paid to Employee on a pro-rata basis, reflecting the Employee’s partial year of
service under this Agreement (the “2006 Bonus”). One-half of the 2006 Bonus
shall be paid to the Employee within 15 days of signing this Agreement, but not
later than January 18, 2006, and shall be forfeited and returned to Employer in
the event that Employee terminates this Agreement, with or without Good Reason,
prior to September 15, 2006. The remaining one-half of the 2006 Bonus shall be
subject to the Employer meeting reasonable operating and financial benchmarks,
to be established by the Employer’s Compensation Committee, and shall be paid to
Employee, if earned, no later than September 15, 2006.

     3.2.      Relocation Expenses. Employer agrees to reimburse Employee for
expenses relating the relocation of Employee and Employee’s family to the
Denver, Colorado area, up to a maximum amount of $25,000.

     3.3.      Benefits. Employee shall be entitled to participate in an
equitable manner with other executive employees of Employer in Employee’s
voluntary deferred compensation, long term care insurance, and medical
insurance, including disability, plans or arrangements. Employee shall be
entitled to four weeks of paid vacation each fiscal year.

     3.4.      Stock Options. Employer grants to Employee the right and option
(the “Option”) to purchase 240,000 shares of Employer’s common stock, with the
purchase price per share equal to the weighted average price for a share of
Common Stock on the Effective Date, subject to the terms and conditions of a
Stock Option Award Agreement evidencing such grant. The Option shall expire on
the tenth anniversary of the Effective Date. To the extent possible pursuant to
the Internal Revenue Code, the Option shall be an Incentive Stock Option. To the
extent not previously vested pursuant to the terms of this Agreement, the Option
shall vest and become exercisable in the amounts set forth below upon the
Employer’s common stock, $0.001 par value per share (the “Common Stock”)
achieving the following benchmarks (based on a weighted average trading price
for a consecutive 90 day period):

Portion of Option Vesting   Common Stock Price               1/3  $       8.00
            1/3  $     14.00             1/3  $     18.00


2

--------------------------------------------------------------------------------

     Notwithstanding the foregoing, to the extent not previously vested pursuant
to the terms of this Agreement, 1/3 of the Option shall vest on the first
anniversary of the Effective Date, and the remaining 2/3 shall vest quarterly in
eight equal installments, beginning ninety days after the first anniversary of
the Effective Date and ending on the third anniversary of the Effective Date.

          3.4.1.      Termination. Except as otherwise provided in this
Agreement, upon the termination or expiration of this Agreement, any portion of
the Option held by Employee that has not vested at the time of such termination
or expiration shall be forfeited by the Employee.

          3.4.2.      Ownership Requirement. Employee hereby agrees that, for a
period equal to the remaining portion of the Employment Term plus one year,
Employee shall retain 20% of the shares of Common Stock received upon each
exercise of all or any portion of the Option.

          3.4.3      Registration. Employer hereby agrees to register the resale
of the shares of Common Stock underlying the Option prior to the first
anniversary of the Effective Date.

4.       Noncompetition, Nonsolicitation.

     4.1.      Employee acknowledges and recognizes the highly competitive
nature of the business of Employer and its affiliates and accordingly agrees
that, during the Employment Term and until the date that is twenty-four months
after the date that Employee ceases employment with Employer for any reason (the
Employment Term and such period hereinafter referred to as the “Noncompetition
Period”), Employee will not, in any area in the world where Employer conducts
business, directly or indirectly own, manage, operate, control, be employed by,
consult with, or be connected in any manner with the ownership (other than
passive investments of not more than one percent of the outstanding shares of,
or any other equity interest in, any company or entity listed or traded on a
national securities exchange or in an over-the-counter securities market),
management, operation, or control of any neutraceutical business engaged in the
manufacture or distribution of antioxidant pills or other products that compete
with the products the Employer manufactures or distributes on the last day the
Employee is employed by Employer.

     4.2.      During the Noncompetition Period, Employee (i) will not directly
or indirectly induce or attempt to induce any employee of Employer or any of its
affiliates to engage in any activity in which Employee is prohibited from
engaging by Section 4.1 hereof, or otherwise to terminate such employee’s
employment with Employer or any of its affiliates, (ii) will not directly or
indirectly assist or attempt to assist others in engaging in any of the
activities in which Employee is prohibited from engaging by Section 4.1 hereof,
and (iii) will not directly or indirectly employ or offer employment to any
person who was employed by Employer or any of its affiliates unless such person
shall not have been employed by Employer or any of its affiliates for a period
of at least 12 months.

     4.3.      During the Noncompetition Period, Employee will not directly or
indirectly induce or attempt to induce any customer or supplier of Employer or
any of its affiliates to move, reduce or not increase its trade or business with
Employer or any of its affiliates.

3

--------------------------------------------------------------------------------

     4.4.      Employee acknowledges that the restrictions contained in Sections
4.1, 4.2, and 4.3 are reasonable and appropriate. However, in the event that a
court of competent jurisdiction determines that such restrictions are not
reasonable and therefore unenforceable, the parties agree that such court may
modify the restrictions in order for, but only to the least extent necessary
for, the restrictions to be enforced by such court. In the event such court
finds that any such restriction cannot be modified so as to make it enforceable,
such restriction may be deleted by such court and the enforceability of all
other restrictions will be unaffected by such deletion.

5.       Confidentiality. Employee acknowledges that, in and as a result of
Employee’s employment by Employer, Employee has been and will be making use of,
acquiring, and/or adding to confidential information of a special and unique
nature and value relating to such matters as Employer’s trade secrets, systems,
procedures, manuals, confidential reports, and lists of customers and/or other
services rendered by Employer, the equipment and methods used and preferred by
Employer’s customers, and the prices paid by such customers. As a material
inducement to Employer to enter into this Agreement, and to pay to Employee the
compensation referred to in Section 3.1 hereof, Employee covenants and agrees
that Employee shall not, at any time during or after the Employment Term,
directly or indirectly disclose, divulge, or use for Employee’s own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation, or other business organization, entity,
or enterprise other than Employer and any of its subsidiaries or affiliates any
trade secrets, information, data, or other confidential information relating to
customers, products, development programs, costs, prices, marketing, trading,
investment, sales activities, promotion, credit and financial data,
manufacturing processes, financing methods, plans, or the business and affairs
of Employer generally or of any subsidiary or affiliate of Employer, provided,
however, that the foregoing shall not apply to information that is not unique to
Employer or that is generally known to the industry or the public other than as
a result of breach of this covenant. Employee agrees that, upon termination of
Employee’s employment with Employer for any reason, Employee will return to
Employer immediately all memoranda, books, manuals, training materials, records,
computer software, papers, plans, contracts, agreements, information, letters,
and other data, and all copies thereof or therefrom, in any way relating to the
business of Employer and its affiliates, except that Employee may retain
personal notes, notebooks, and diaries. Employee further agrees that Employee
will not retain or use for Employee’s account at any time any trade names,
trademark, or other proprietary business designation used or owned in connection
with the business of Employer or its affiliates.

6.       Specific Performance and Survival.

     6.1.      Employee acknowledges and agrees that Employer’s remedies at law
for a breach or threatened breach of any of the provisions of Section 4 hereof
or Section 5 hereof would be inadequate and, in recognition of this fact,
Employee agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, Employer, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction, or any other
equitable remedy that may then be available.

     6.2.      The parties agree that the terms of Sections 4, 5 and 6 are
independent of and separable from the other provisions of this Agreement and
that the expiration or termination of this Agreement for any reason will not
affect the continued existence and enforceability of Sections 4, 5 and 6. Those
Sections will survive and continue to be fully binding on and enforceable
against Employee and Employer after any termination of this Agreement.

4

--------------------------------------------------------------------------------

7.       Termination of Employment.

     7.1.      Termination without Cause; Resignation for Good Reason.

          7.1.1.      General. (a) The Employer currently does not have any
severance policy or plan for any of its executives or other employees.
Nevertheless, subject to the provisions of Section 7.1.1(b) hereof, if
Employee’s employment is terminated by Employer without Cause, as defined in
Section 7.3, or if Employee resigns from Employee’s employment for Good Reason,
as defined in Section 7.4, then Employer shall pay Employee severance in the
amount of (i) Employee’s accrued unpaid Base Salary to the date of termination
or resignation and any bonus earned but not paid as of that date, and (ii)
continuation of Employee’s annual Base Salary, as adjusted under Section 3, as
of the date of termination or resignation for a period equal to six months
(subject to Section 7.1.1(b) below, such period being referred to hereinafter as
the “Severance Period”).

          (b)      Notwithstanding anything to the contrary in Section 7.1.1(a)
above, if Employee’s employment is terminated by Employer without Cause within
90 days of the Effective Date, Section 7.1.1(a) shall not apply. Instead,
Employer shall pay Employee severance in the amount of (i) Employee’s accrued
unpaid Base Salary to the date of termination or resignation and any bonus
earned but not paid as of that date, and (ii) continuation of Employee’s annual
Base Salary for a period of ninety days (if Section 7.1.1(a) does not apply,
such period shall be referred to hereinafter as the “Severance Period”).

          (c)      During the Severance Period, Employee, at Employer’s sole
cost, shall also be eligible to participate in all health, medical, supplemental
medical, and life insurance plans or programs Employee participated in as of the
date of such termination or resignation (“Employee Welfare Plans”). Anything to
the contrary herein notwithstanding, Employer shall have no obligation to
continue to maintain any Employee Welfare Plan during the Severance Period
solely as a result of this Agreement.

          7.1.2.      Date of Termination. The date of termination of employment
without Cause shall be the date specified in a written notice of termination to
Employee which in no case shall be more than 30 days following the date of
notice. The date of resignation for Good Reason shall be the date specified in
the written notice of resignation from Employee to Employer which in no case
shall be more than 30 days following the date of notice.

     7.2.       Termination for Cause; Resignation Without Good Reason.

          7.2.1.      General. If Employee’s employment hereunder is terminated
by Employer for Cause, or if Employee resigns from Employee’s employment
hereunder other than for Good Reason (a “Voluntary Termination”), then Employee
shall be entitled only to payment of Employee’s Base Salary, as adjusted under
Section 3, earned through and including the date of termination or resignation,
plus any bonus that had been approved and declared earned and payable by the
Board of Directors prior to the date of such termination and that remains unpaid
as of such date. Employee shall have no further right to receive any other
compensation or to participate in any other plan, arrangement, or benefit, after
such termination for Cause or Voluntary Termination.

          7.2.2.      Date of Termination. The date of termination for Cause
shall be the date of receipt by Employee of notice such termination. The date of
Voluntary Termination shall be the date of receipt by Employer of the notice of
resignation.

5

--------------------------------------------------------------------------------

     7.3.      Cause. Terminate for “Cause” means termination of Employee’s
employment because the Board of Directors of the Company (other than the
Employee) has made a good faith determination that: (i) Employee failed
substantially to perform Employee’s duties, provided that the Employer has
provided at least thirty days prior written notice of such breach and Employee
has committed a material breach of fiduciary duty, (ii) Employee has materially
breached the terms of this Agreement, provided that the Employer has provided at
least thirty days prior written notice of such breach and Employee has not cured
such failure during such period, (iii) Employee committed an act or acts that
constituted a misdemeanor (other than a minor traffic violation) or a felony
under the laws of the United States (including any subdivision thereof),
including, but not limited to, Employee’s conviction for or plea of guilty or no
contest to any such misdemeanor or felony, (iv) Employee committed an act or
acts in material violation of the Employer’s policies and/or practices
applicable to employees of the Employer, (v) Employee acted in a manner, or
failed to act in a manner to prevent a result, that was materially injurious to
the financial condition or business reputation of the Employer or any of its
subsidiaries or affiliates and that the Employee, if he had acted with
reasonable diligence, should have been able to avoid such action or inaction,
(vi) Employee acted in a manner that is unbecoming of Employee’s position with
the Employer, regardless of whether such action or inaction occurs in the course
of the performance of Employee’s duties with the Employer, or (vii) Employee was
subject to any fine, censure, or sanction of any kind, permanent or temporary,
issued by the Securities and Exchange Commission.

     7.4.      Good Reason. For purposes of this Agreement, “Good Reason” means
any of the following actions taken by Employer without Employee’s prior written
consent, provided that Employee terminates this Agreement within the ninety day
period immediately following such action: (i) there is a material adverse change
in the Employee’s position causing such position to be of material reduced
stature or responsibility, (ii) there is a reduction of the Employee’s Base
Salary or the formula for determining the Employee’s potential bonus during the
fiscal year for which that formula is set, or (iii) Employee’s refusal to
relocate to a facility or location more than 70 miles from the Employer’s
current location. Notwithstanding the foregoing, Section 7.4(ii) shall not
constitute termination for “Good Reason” if the Board of Directors of the
Employer determines to reduce the salary or bonus levels for all of the
Employer’s executive officers if the Employee’s Base Salary or the formula for
determining the Employee’s potential bonus is reduced in proportion to the
average of such other reductions.

     7.5.      Conditions to Severance Payments. Employer’s obligation to make
any severance payments due hereunder or to make available any benefits to
Employee after any termination or resignation hereunder is expressly conditioned
on Employee complying in full with the obligations under Sections 4, 5 and 6. In
the event Employee does not fully comply with such obligations or in the event
any such obligations are determined by any court to be unenforceable to any
extent, Employer shall be relieved of all obligations to provide any severance
or post-termination benefits.

8.       Death. If Employee’s employment hereunder is terminated by death, then
Employer shall, within 90 days of the date of death, make a lump sum payment to
Employee’s estate (or other beneficiary designated by Employee in writing) equal
to all Base Salary and bonuses, if any, earned and accrued through the date of
death. Thereafter, Employer shall have no further obligation to Employee under
the Agreement.

6

--------------------------------------------------------------------------------

9.       Change of Control.

     9.1.      Notwithstanding anything to the contrary contained herein, in the
event that an Event Date (as defined in Section 9.2 below) occurring prior to or
on the first anniversary of the Effective Date, no portion of the Option that is
not vested as of the Event Date shall vest or become exercisable, except in
accordance with the regular vesting terms of the Option. In the event that an
Event Date occurs after the first anniversary of the Effective Date and prior to
or on the second anniversary of the Effective Date, 1/3 of the Option that has
not already vested as of the Event Date shall immediately vest and become
exercisable. In the event that an Event Date occurs after the second anniversary
of the Effective Date but prior to the third anniversary of the Effective Date,
2/3 of the Option that has not already vested as of the Event Date shall
immediately vest and become exercisable.

     9.2.      For purposes of this Agreement, “Event Date” shall mean (i) a
“change in control” of the Employer, (ii) the Employer terminates this Agreement
without Cause, or (iii) the Employee terminates this Agreement with Good Reason.

     9.3      For purposes of this Agreement, a “change in control” of the
Employer is defined to mean either (i) any person or group (as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) acquires
the beneficial ownership of more than 50% of the Employer’s Common Stock; or
(ii) the consummation of the merger or consolidation of the Employer with any
other corporation, other than a merger with a wholly-owned subsidiary, unless
the voting securities of the Employer outstanding immediately prior to the
merger or consolidation represent more than 50% of the combined voting power of
the voting securities of the surviving entity after the merger or consolidation.

10.       Miscellaneous.

     10.1.      Assignment of Employee Benefits. Absent the prior written
consent of Employer, and subject to will and the laws of descent and
distribution, Employee shall have no right to exchange, convert, encumber, or
dispose of the rights of Employee to receive benefits and payments under this
Agreement, which payments, benefits, and rights thereto are non-assignable and
non-transferable.

     10.2.      Burden and Benefit. This Agreement shall be binding upon, and
shall inure to the benefit of, Employer and Employee, their respective heirs,
personal, and legal representatives, successors, and assigns.

     10.3.      Governing Law. The parties understand and agree that the
construction and interpretation of this Agreement shall at all times and in all
respects be governed by the laws of the State of Colorado, that the state and
federal courts situated in the State of Colorado shall have exclusive
jurisdiction over any claims arising under or in relation to this Agreement, and
that the parties consent to personal jurisdiction in such state and federal
courts.

     10.4.      Headings. The headings of the Sections of this Agreement are for
reference only and not to limit, expand, or otherwise affect the contents of
this Agreement.

7

--------------------------------------------------------------------------------

     10.5.       Entire Agreement; Modification. Except as to any instrument
relating to an option granted hereunder and written agreements signed by both of
the parties hereto from time to time after the date hereof, this Agreement
contains the entire agreement and understanding by and between Employer and
Employee with respect to the subject matter hereof, and any representations,
promises, agreements, or understandings, written or oral, not herein contained
shall be of no force or effect. No change, waiver, or modification of any
provision of this Agreement shall be valid or binding unless the same is in
writing and duly executed by both parties and no evidence of any waiver or
modification shall be offered or received in evidence of any proceeding,
arbitration, or litigation between the parties hereto arising out of or
affecting this Agreement, or the rights or obligations of the parties hereunder,
unless such waiver or modification is in writing, duly executed as aforesaid,
and the parties further agree that the provisions of this Section 10.5 may not
be waived except as set forth herein.

     10.6.      Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach.

     10.7.      Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the execution page of this Agreement,
provided, however, that all notices to Employer shall be directed to the
attention of the Board of Directors of Employer with a copy to the Secretary of
Employer, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

     10.8.      Withholding Taxes. Employer may withhold from any amounts
payable under this Agreement such federal, state, and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

     10.9.      Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

8

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement
as of the day and year first hereof written.

     EMPLOYEE:

Signature: /s/ Gerald J. Houston                                     

Printed Name: Gerald J. Houston
Address: ____________________________________
                ____________________________________

 

LIFELINE THERAPEUTICS, INC.

By: /s/ Stephen K. Onody                                   
Printed Name:   Stephen K. Onody
Title:  CEO
Address: 6400 Fiddler’s Green Circle Suite 1970
             Englewood CO 80111








9

--------------------------------------------------------------------------------